              Case 4:18-cv-02518-JSW Document 87 Filed 01/07/19 Page 1 of 5



     R. Alexander Saveri (SBN 173102)
 1   Geoffrey C. Rushing (SBN 126910)
 2   Cadio Zirpoli (SBN 179108)
     Sarah Van Culin (SBN 293181)
 3   SAVERI & SAVERI, INC.
     706 Sansome Street
 4   San Francisco, CA 94111
     Telephone: (415) 217-6810
 5
     Facsimile: (415) 217-6813
 6   Email: rick@saveri.com; geoff@saveri.com;
     cadio@saveri.com; sarah@saveri.com
 7
     Joseph W. Cotchett (SBN 36324)
 8   Adam J. Zapala (SBN 245748)
     Elizabeth T. Castillo (SBN 280502)
 9   Mark F. Ram (SBN 294050)
     COTCHETT PITRE & McCARTHY, LLP
10   840 Malcolm Road, Suite 200
11   Burlingame, CA 94010
     Tel: (650) 697-6000
12   Fax: (650) 697-0577
     Email: jcotchett@cpmlegal.com; azapala@cpmlegal.com;
13   ecastillo@cpmlegal.com; mram@cpmlegal.com
14
     Counsel for Plaintiffs John Treanor and onShore Networks of Illinois, L.L.C. (d/b/a onShore Networks,
15   L.L.C.)

16
                                   UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
18

19    MICHELLE JONES, et al.,                        CASE NO.: 4:18-cv-02518-JSW
                  Plaintiffs,
20                                                   REPLY BRIEF IN SUPPORT OF
                           vs.
                                                     MOTION TO APPOINT LEAD
21    MICRON TECHNOLOGY, INC., et al.,               PLAINTIFF AND LEAD COUNSEL
                 Defendants.                         FOR DIRECT PURCHASER
22
                                                     PLAINTIFFS (ECF NO. 55)
23    This Document Relates To:
      Case No. 4:18-cv-03805-JSW
24
      JOHN TREANOR, et al.,
25                Plaintiffs,
26                         vs.
27    MICRON TECHNOLOGY, INC., et al.,
                 Defendants.
28
       REPLY ISO MOTION TO APPOINT LEAD PLAINTIFF AND LEAD COUNSEL FOR DIRECT
               PURCHASER PLAINTIFFS (ECF NO. 55) – Case No. 4:18-cv-02518-JSW
            Case 4:18-cv-02518-JSW Document 87 Filed 01/07/19 Page 2 of 5



     This Document Also Relates To:
 1
     Case No. 4:18-cv-03905-JSW
 2
     ONSHORE NETWORKS OF ILLINOIS,
 3   L.L.C. (D/B/A ONSHORE NETWORKS,
     L.L.C.), et al.,
 4                    Plaintiffs,
 5                      vs.

 6   MICRON TECHNOLOGY, INC., et al.,
     Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      REPLY ISO MOTION TO APPOINT LEAD PLAINTIFF AND LEAD COUNSEL FOR DIRECT
              PURCHASER PLAINTIFFS (ECF NO. 55) – Case No. 4:18-cv-02518-JSW
               Case 4:18-cv-02518-JSW Document 87 Filed 01/07/19 Page 3 of 5




 1           Cotchett Pitre & McCarthy LLP (“CPM”) and Saveri & Saveri, Inc. (the “Saveri Firm”) submit

 2   this Reply Brief in support of their Motion to be appointed interim lead counsel in this action. ECF No.

 3   55 (Aug. 1, 2018).

 4           The arguments supporting the appointment of CPM and the Saveri Firm are set forth in their

 5   motion for appointment and their opposition to the motion filed by the Robins Kaplan firm (Opposition

 6   to Motion to Appoint Lead Plaintiff and Lead Counsel for Direct Purchaser Plaintiffs, ECF No. 82, filed

 7   December 3, 2018) and will not be repeated in this Reply. CPM and the Saveri Firm note, however, that

 8   the dispositive facts relating to this motion remain as stated in their Opposition brief, and are

 9   undisputed: 1) CPM and the Saveri Firm are well-qualified to lead this action on behalf of the Direct

10   Purchaser Plaintiffs; 2) CPM and the Saveri Firm filed the first complaint on behalf of DPPs; and 3)

11   most importantly, all of the Direct Purchaser Plaintiffs and their counsel in this action support the

12   appointment of CPM and the Saveri Firm, with the exception of Robins Kaplan, who itself is moving for

13   lead counsel (and its client).

14           In these circumstances, CPM and the Saveri Firm respectfully submit that the Court should grant

15   their motion to be appointed interim co-lead counsel on behalf of the Direct Purchaser Plaintiffs.

16   Dated: January 7, 2019                              /s/ R. Alexander Saveri
                                                         R. Alexander Saveri
17                                                       Geoffrey C. Rushing
18                                                       Cadio Zirpoli
                                                         Sarah Van Culin
19                                                       SAVERI & SAVERI, INC.
                                                         706 Sansome Street
20                                                       San Francisco, CA 94111
                                                         Telephone: (415) 217-6810
21
                                                         Facsimile: (415) 217-6813
22                                                       rick@saveri.com
                                                         geoff@saveri.com
23                                                       cadio@saveri.com
                                                         sarah@saveri.com
24
                                                         /s/ Joseph W. Cotchett
25
                                                         Joseph W. Cotchett
26                                                       Adam J. Zapala
                                                         Elizabeth T. Castillo
27                                                       Mark F. Ram
                                                         COTCHETT PITRE & McCARTHY, LLP
28
        REPLY ISO MOTION TO APPOINT LEAD PLAINTIFF AND LEAD COUNSEL FOR DIRECT
            PURCHASER PLAINTIFFS (ECF NO. 55) – Case No. 4:18-cv-02518-JSW – page 1
          Case 4:18-cv-02518-JSW Document 87 Filed 01/07/19 Page 4 of 5



                                         840 Malcolm Road, Suite 200
 1                                       Burlingame, CA 94010
 2                                       Tel: (650) 697-6000
                                         Fax: (650) 697-0577
 3                                       jcotchett@cpmlegal.com
                                         azapala@cpmlegal.com
 4                                       ecastillo@cpmlegal.com
                                         mram@cpmlegal.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     REPLY ISO MOTION TO APPOINT LEAD PLAINTIFF AND LEAD COUNSEL FOR DIRECT
         PURCHASER PLAINTIFFS (ECF NO. 55) – Case No. 4:18-cv-02518-JSW – page 2
              Case 4:18-cv-02518-JSW Document 87 Filed 01/07/19 Page 5 of 5




 1                                               ATTESTATION

 2          I, R. Alexander Saveri, hereby attest, pursuant to Civil Local Rule 5-1(i)(3), that concurrence in

 3   the filing of this document has been obtained from all signatories

 4
                                                                 /s/ R. Alexander Saveri_______
 5                                                               R. Alexander Saveri
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       REPLY ISO MOTION TO APPOINT LEAD PLAINTIFF AND LEAD COUNSEL FOR DIRECT
           PURCHASER PLAINTIFFS (ECF NO. 55) – Case No. 4:18-cv-02518-JSW – page 3
